478 F.3d 679
John DOE, Individually and as next friend of his minor children James Doe and Jack Doe, Plaintiff-Appellee,v.TANGIPAHOA PARISH SCHOOL BOARD; Jimmie Richardson, Reverend, School Board Member, District A; Robert Potts, School Board Member, District B; Leonard Genco, School Board Member, District C; Al Link, School Board Member, District D; Don Williams, School Board Member, District E; Robert Caves, School Board Member, District F; Maxine Dixon, School Board Member, District G; Sandra Bailey-Simmons, School Board Member, District H; Carl Bardwell, School Board Member, District I; Louis Joseph, Superintendent, Tangipahoa Parish School System, Defendants-Appellants.
No. 05-30294.
United States Court of Appeals, Fifth Circuit.
February 9, 2007.

Ronald Lawrence Wilson (argued), Katharine Murphy Schwartzmann, New Orleans, LA, for Doe.
Joshua Simon Force, Sher Garner Cahill, Richter Kelin & Hilbert, New Orleans, LA, Emma E. Daschbach, Siller Wilk, New York City, for Anti-Defamation League, Amicus Curiae.
Thomas J. Stein, Proskauer Rose, New York City, for Americans United for Separation of Church & State, Amicus Curiae.
Louis C. LaCour, Jr., Albert Kirk Gasperecz (argued), Adams & Reese, New Orleans, LA, James Allen Keith, Adams & Reese, Jackson, MS, Christopher M. Moody, Moody & Moody, Hammond, LA, for all Defendants-Appellants.
James Michael Johnson (argued), Alliance Defense Fund, Shreveport, LA, Kevin Hayden Theriot, Alliance Defense Fund, Olathe, KS, for Tangipahoa Parish Sch. Bd.
Edward Lawrence White, III, Thomas More Law Ctr., Ann Arbor, MI, for Thomas More Law Ctr., Amicus Curiae.
Benjamin David DuPré, Law Offices of Benjamin D. DuPré, Montgomery, AL, for Foundation for Moral Law, Amicus Curiae.
Roy A. Mongrue, Jr., Asst. Atty. Gen., Katherine Whitney, Uma Subramanian, Baton Rouge, LA, for State of LA, Amicus Curiae.
Kenneth F. Sills, Hammonds & Sills, Baton Rouge, LA, for LA Sch. Boards Ass'n, Amicus Curiae.
Appeal from the United States District Court for the Eastern District of Louisiana; Helen Ginger Berrigan, Judge.
ON PETITION FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion Dec. 15, 2006, 5th Cir., 2006, 473 F.3d 188)
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petitions for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.